UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01701 DAVIS NEW YORK VENTURE FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Address of principal executive offices) Ryan M. Charles Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: October 31, 2014 Date of reporting period: January 31, 2014 ITEM 1.SCHEDULE OF INVESTMENTS DAVIS GLOBAL FUND Schedule of Investments January 31, 2014 (Unaudited) Shares Value COMMON STOCK – (95.08%) CONSUMER DISCRETIONARY – (23.68%) Consumer Durables & Apparel – (4.73%) Compagnie Financiere Richemont S.A., Unit A(Switzerland) $ Hunter Douglas N.V.(Netherlands) Consumer Services – (2.54%) Las Vegas Sands Corp. Media – (4.84%) Grupo Televisa S.A.B., ADR(Mexico) Liberty Global PLC, Series C* Retailing – (11.57%) Ctrip.com International, Ltd., ADR(China)* Netflix Inc.* Priceline.com Inc.* Vipshop Holdings Ltd., ADS(China)* zulily, inc., Class A* Total Consumer Discretionary CONSUMER STAPLES – (8.62%) Food & Staples Retailing – (0.60%) Brasil Pharma S.A.(Brazil)* Food, Beverage & Tobacco – (8.02%) Diageo PLC(United Kingdom) Heineken Holding N.V.(Netherlands) Lindt & Spruengli AG - Participation Certificate(Switzerland) Total Consumer Staples ENERGY – (1.22%) Schlumberger Ltd. Total Energy FINANCIALS – (8.27%) Banks – (1.26%) Commercial Banks – (1.26%) Wells Fargo & Co. Diversified Financials – (6.19%) Capital Markets – (1.75%) CETIP S.A. - Mercados Organizados(Brazil) Charles Schwab Corp. Consumer Finance – (0.23%) Springleaf Holdings Inc.* Diversified Financial Services – (4.21%) Berkshire Hathaway Inc., Class B* Groupe Bruxelles Lambert S.A.(Belgium) Pargesa Holding S.A., Bearer Shares(Switzerland) 1 DAVIS GLOBAL FUND – (CONTINUED) Schedule of Investments January 31, 2014 (Unaudited) Shares/Units Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Real Estate – (0.82%) Hang Lung Group Ltd.(Hong Kong) $ 1,237,403 Total Financials HEALTH CARE – (10.75%) Health Care Equipment & Services – (9.55%) Diagnosticos da America S.A.(Brazil) Essilor International S.A.(France) IDEXX Laboratories, Inc.* Laboratory Corp. of America Holdings* Sinopharm Group Co. – H(China) UnitedHealth Group Inc. Pharmaceuticals, Biotechnology & Life Sciences – (1.20%) Sinovac Biotech Ltd.(China)* Total Health Care INDUSTRIALS – (20.34%) Capital Goods – (10.16%) Brenntag AG(Germany) PACCAR Inc. Schneider Electric S.A.(France) Textron Inc. TransDigm Group, Inc.* Commercial & Professional Services – (0.68%) Experian PLC(United Kingdom) Transportation – (9.50%) C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. Kuehne & Nagel International AG(Switzerland) Wesco Aircraft Holdings, Inc.* Total Industrials INFORMATION TECHNOLOGY – (19.27%) Software & Services – (19.27%) 58.Com Inc., Class A, ADR(China)* Angie’s List Inc.* ASAC II L.P., Private Placement*(a) Google Inc., Class A* NetEase, Inc., ADR(China) Qihoo 360 Technology Co. Ltd., Class A, ADR(China)* SINA Corp.(China)* SouFun Holdings Ltd., Class A, ADR(China) Twitter, Inc.* Youku Tudou Inc., ADR(China)* Total Information Technology 2 DAVIS GLOBAL FUND – (CONTINUED) Schedule of Investments January 31, 2014 (Unaudited) Shares/Units/ Principal Value COMMON STOCK – (CONTINUED) MATERIALS – (2.93%) Air Products and Chemicals, Inc. $ Greatview Aseptic Packaging Co., Ltd.(China)* Lafarge S.A.(France) Total Materials TOTAL COMMON STOCK – (Identified cost $107,029,966) STOCK WARRANTS – (0.53%) FINANCIALS – (0.53%) Banks – (0.53%) Commercial Banks – (0.53%) Wells Fargo & Co., strike price $34.01, expires 10/28/18* TOTAL STOCK WARRANTS – (Identified cost $372,195) SHORT-TERM INVESTMENTS – (4.57%) Barclays U.S. Funding LLC, Commercial Paper, 0.08%, 02/03/14 $ TOTAL SHORT-TERM INVESTMENTS – (Identified cost $6,937,969) Total Investments – (100.18%) – (Identified cost $114,340,131) – (b) Liabilities Less Other Assets – (0.18%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share * Non-Income producing security. (a) Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale. They are valued under methods approved by the Board of Directors as reflecting fair value. The aggregate value of restricted securities amounted to $2,296,560 or 1.51% of the Fund's net assets as of January 31, 2014. (b) Aggregate cost for federal income tax purposes is $115,228,673. At January 31, 2014 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Please refer to "Notes to Schedule of Investments" on page 7 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 3 DAVIS INTERNATIONAL FUND Schedule of Investments January 31, 2014 (Unaudited) Shares Value COMMON STOCK – (90.41%) CONSUMER DISCRETIONARY – (20.24%) Consumer Durables & Apparel – (7.65%) Compagnie Financiere Richemont S.A., Unit A(Switzerland) $ Hunter Douglas N.V.(Netherlands) Media – (3.19%) Grupo Televisa S.A.B., ADR(Mexico) Retailing – (9.40%) Ctrip.com International, Ltd., ADR(China)* Vipshop Holdings Ltd., ADS(China)* Total Consumer Discretionary CONSUMER STAPLES – (16.95%) Food & Staples Retailing – (1.16%) Brasil Pharma S.A.(Brazil)* Food, Beverage & Tobacco – (15.79%) Diageo PLC(United Kingdom) Heineken Holding N.V.(Netherlands) Lindt & Spruengli AG - Participation Certificate(Switzerland) Nestle S.A.(Switzerland) Total Consumer Staples FINANCIALS – (4.50%) Diversified Financials – (3.34%) Capital Markets – (1.04%) CETIP S.A. - Mercados Organizados(Brazil) RHJ International(Belgium)* Diversified Financial Services – (2.30%) Groupe Bruxelles Lambert S.A.(Belgium) Pargesa Holding S.A., Bearer Shares(Switzerland) Real Estate – (1.16%) Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (13.64%) Health Care Equipment & Services – (7.65%) Diagnosticos da America S.A.(Brazil) Essilor International S.A.(France) Shandong Weigao Group Medical Polymer Co. Ltd. - H(China) Sinopharm Group Co. - H(China) 4 DAVIS INTERNATIONAL FUND – (CONTINUED) Schedule of Investments January 31, 2014 (Unaudited) Shares Value COMMON STOCK – (CONTINUED) HEALTH CARE – (CONTINUED) Pharmaceuticals, Biotechnology & Life Sciences – (5.99%) Roche Holding AG – Genusschein(Switzerland) $ Sinovac Biotech Ltd.(China)* Total Health Care INDUSTRIALS – (19.09%) Capital Goods – (10.84%) Brenntag AG(Germany) Schindler Holding AG – Participation Certificate(Switzerland) Schneider Electric S.A.(France) Commercial & Professional Services – (2.85%) Experian PLC(United Kingdom) Nielsen Holdings N.V. Transportation – (5.40%) Kuehne & Nagel International AG(Switzerland) Total Industrials INFORMATION TECHNOLOGY – (12.07%) Software & Services – (12.07%) 58.Com Inc., Class A, ADR(China)* NetEase, Inc., ADR(China) Qihoo 360 Technology Co. Ltd., Class A, ADR(China)* SINA Corp.(China)* SouFun Holdings Ltd., Class A, ADR(China) Youku Tudou Inc., ADR(China)* Total Information Technology MATERIALS – (3.92%) Greatview Aseptic Packaging Co., Ltd.(China) Lafarge S.A.(France) Total Materials TOTAL COMMON STOCK – (Identified cost $46,315,711) 5 DAVIS INTERNATIONAL FUND - (CONTINUED) Schedule of Investments January 31, 2014 (Unaudited) Principal Value SHORT-TERM INVESTMENTS – (9.57%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.03%, 02/03/14, dated 01/31/14, repurchase value of $3,385,008 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.375%-2.00%, 01/15/16-01/31/16, total market value $ Nomura Securities International, Inc. Joint Repurchase Agreement, 0.03%, 02/03/14, dated 01/31/14, repurchase value of $2,832,007 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.00%-5.00%, 02/01/26-08/15/43, total market value $2,888,640) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $6,217,000) Total Investments – (99.98%) – (Identified cost $52,532,711) – (a) Other Assets Less Liabilities – (0.02%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share * Non-Income producing security. (a) Aggregate cost for federal income tax purposes is $53,386,179. At January 31, 2014 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Please refer to "Notes to Schedule of Investments" on page 7 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 6 DAVIS GLOBAL FUND Notes to Schedule of Investments DAVIS INTERNATIONAL FUND January 31, 2014 (Unaudited) Security Valuation - The Funds calculate the net asset value of their shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business. Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation. Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are valued at the average of closing bid and asked prices. Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Funds’ assets are valued. Securities (including restricted securities) for which market quotations are not readily available or securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Adviser”), the Funds’ investment adviser, identifies as a significant event occurring before the Funds’ assets are valued, but after the close of their respective exchanges will be fair valued using a standardized fair valuation methodology applicable to the security type or the significant event as previously approved by the Funds’ Pricing Committee and Board of Directors. The Pricing Committee considers all facts it deems relevant that are reasonably available, through either public information or information available to the Adviser’s portfolio management team, when determining the fair value of a security. To assess the continuing appropriateness of security valuations, the Adviser may compare prior day prices, prices of comparable securities, and sale prices to the prior or current day prices and challenge those prices exceeding certain tolerance levels with the third-party pricing service or broker source. Fair value determinations are subject to review, approval, and ratification by the Funds’ Board of Directors at its next regularly scheduled meeting covering the period in which the fair valuation was determined. Fair valuation standardized methodologies used by the Funds for equity securities include, but are not limited to, pricing partnerships by calculating the liquidation value of the investment on a daily basis using the closing price of the underlying stock and a waterfall schedule, which apportions the value of the partnership’s interests based on the value of the net assets of the investment. A liquidity discount is then applied to the liquidation value. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value. The Funds’ valuation procedures are reviewed and subject to approval by the Board of Directors. There have been no significant changes to the fair valuation procedures during the period. Value Measurements - Fair value is defined as the price that the Funds would receive upon selling an investment in an orderly transaction to an independent buyer in the principal market for the investment. Various inputs are used to determine the fair value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodologies used for valuing securities are not necessarily an indication of the risks associated with investing in those securities nor can it be assured that the Funds can obtain the fair value assigned to a security if they were to sell the security. 7 DAVIS GLOBAL FUND Notes to Schedule of Investments – (Continued) DAVIS INTERNATIONAL FUND January 31, 2014 (Unaudited) Value Measurements - (Continued) The following is a summary of the inputs used as of January 31, 2014 in valuing each Fund’s investments carried at value: Investments in Securities at Value Davis Davis Global International Fund Fund Valuation inputs Level 1 – Quoted Prices: Equity securities: Consumer Discretionary $ $ Consumer Staples Energy – Financials Health Care Industrials Information Technology Materials Total Level 1 Level 2 – Other Significant Observable Inputs: Short-term securities Total Level 2 Level 3 – Significant Unobservable Inputs: Equity securities: Information Technology – Total Level 3 – Total $ $ There were no transfers of investments between Level 1 and Level 2 of the fair value hierarchy during the three months ended January 31, 2014. The following table reconciles the valuation of assets in which significant unobservable inputs (Level 3) were used in determining fair value during the three months ended January 31, 2014: Davis Global Fund Investment Securities: Beginning balance $ Increase in unrealized appreciation Ending balance $ Increase in unrealized appreciation during the period on Level 3 securities still held at January 31, 2014. $ There were no transfers of investments into or out of Level 3 of the fair value hierarchy during the three months ended January 31, 2014. 8 DAVIS GLOBAL FUND Notes to Schedule of Investments – (Continued) DAVIS INTERNATIONAL FUND January 31, 2014 (Unaudited) Value Measurements - (Continued) The following table is a summary of those assets in which significant unobservable inputs (Level 3) were used by the Adviser in determining fair value.Note that these amounts exclude any valuations provided by a pricing service or broker. Assets Table for Davis Global Fund Fair Value at Valuation Unobservable Investments at Value January 31, 2014 Technique Input Amount Equity securities $ Liquidation proceeds/waterfall methodology based on underlying investment value, then applying liquidity discount Discount rate 14.05% The significant unobservable input used in the fair value measurement of equity securities is the discount rate, which, if changed, would affect the fair value of the Fund’s investment.An increase in the discount rate would result in a decrease in the fair value of the investment. 9 ITEM 2.CONTROLS AND PROCEDURES (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant's internal controls or in other factors that could significantly affect these controls. ITEM 3.EXHIBITS EX-99.CERT - Section 302 Certification Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DAVIS NEW YORK VENTURE FUND, INC. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:March 31, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:March 31, 2014 By /s/ Douglas A. Haines Douglas A. Haines Principal Financial officer Date:March 31, 2014
